DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 6 are objected to because of the following informalities: the term “reversibly connected” is not immediately clear and may have a broader scope than intended. The term “back-drivably connected” appears to be more appropriate and for examination purposes is interpreted this way. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucheton et al (EP 1845016 A1) in view of Elliot (US 20110180658 A1).
For claim 1, Bucheton discloses an aircraft undercarriage Fig. 1, comprising:
a steerable bottom portion 2 carrying one or more wheels 5; and
a steering device actuator 10 fitted to the steerable bottom portion and configured to turn the steerable bottom portion in response to a steering order with motor 16, the steering device having a single electromechanical steering actuator 10 having a steering electric motor 16 driving an outlet pinion 11 on a motor axis Z2 by a reduction gearing gearbox 14, the outlet pinion 11 cooperating with a spur gear 7 secured to the steerable bottom portion 2, and the electromechanical steering actuator 10 being fitted with a monitor that is configured to monitor at least a first operating parameter of the steering device and is configured to detect an actuator performance deterioration condition Page 3 of translation, Para 8: “an indicator needle 40 is fixed at the end of the control rod 20 and forms the core of a sensor”… “so that it is possible to detect whether the clutch 21 is in the clutch or declutched position”.
Bucheton fails to disclose that the steering electric motor 16 is reversibly (interpreted as “back-drivably”) connected to the steerable bottom portion.
However, Elliot teaches an aircraft steerable undercarriage comprising a steering electric motor Para 0003: “Electric motors are used to provide power to steer the wheels of the nose landing gear” that is back-drivable by a steerable bottom portion Para 0004: “it is necessary for the wheel to be able to back drive the steering actuator”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bucheton by having the motor be back-drivable by the steerable bottom portion as disclosed by Elliot. One of ordinary skill in the art would have been motivated to make this modification since “it is important that the steered wheels can be free to turn as a result of external forces in certain situations” “to prevent damage to the wheel and/or drive system due to the high forces acting upon the system” (Elliot, Para 0004).
For claim 5, Bucheton as modified discloses the aircraft undercarriage according to claim 1, wherein the reduction gearing is a deformable bell type reduction gearing Fig. 3, deformable circular wall 18 is of a bell shape.
For claim 6, Bucheton discloses an aircraft undercarriage Fig. 1, comprising:
a steerable bottom portion 2 carrying one or more wheels 5; and
a steering device actuator 10 fitted to the steerable bottom portion and configured to turn the steerable bottom portion in response to a steering order with motor 16, the steering device having a single electromechanical steering actuator 10 having a steering electric motor 16 driving an outlet pinion 11 on a motor axis Z2 by a reduction gearing gearbox 14, the outlet pinion 11 cooperating with a spur gear 7 secured to the steerable bottom portion 2, and the electromechanical steering actuator 10 being fitted with a monitor means for monitoring at least a first operating parameter of the steering device and is configured to detect an actuator performance deterioration condition Page 3 of translation, Para 8: “an indicator needle 40 is fixed at the end of the control rod 20 and forms the core of a sensor”… “so that it is possible to detect whether the clutch 21 is in the clutch or declutched position”.
Bucheton fails to disclose that the steering electric motor 16 is reversibly (interpreted as “back-drivably”) connected to the steerable bottom portion.
However, Elliot teaches an aircraft steerable undercarriage comprising a steering electric motor Para 0003: “Electric motors are used to provide power to steer the wheels of the nose landing gear” that is back-drivable by a steerable bottom portion Para 0004: “it is necessary for the wheel to be able to back drive the steering actuator”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bucheton by having the motor be back-drivable by the steerable bottom portion as disclosed by Elliot. One of ordinary skill in the art would have been motivated to make this modification since “it is important that the steered wheels can be free to turn as a result of external forces in certain situations” “to prevent damage to the wheel and/or drive system due to the high forces acting upon the system” (Elliot, Para 0004).

Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucheton and Elliot as above, further in view of Mundis (US 20050282678 A1).
For claims 2 and 3, Bucheton as modified discloses the aircraft undercarriage according to claim 1, wherein the reduction gearing has an inlet member input member 15 driven by a rotor of the steering electric motor Pg 3, Para 2: “The input member 15 of the gearbox 14 is driven in rotation by the rotor of a main electric motor 16”,
but fails to disclose that the monitor is configured to measure a torque transmitted by the reduction gearing, the reduction gearing being slidably mounted on the rotor against a resilient return member, wherein the monitor comprises: a sensor configured to measure an axial movement of the inlet member caused by the torque transmitted by the reduction gearing, and a calculator configured to estimate a torque associated with the axial movement of the inlet member and to generate a warning in response to detecting an increase of the torque beyond a threshold.
However, Mundis teaches a gearbox with a transmitted torque sensor ”for use in rotating machinery” (Para 0001) comprising:
a gearing being slidably mounted on the rotor Para 0020: “This engagement allows the transfer of torque between each shaft and its respective coupling half, while at the same allowing each coupling half to move axially along the shaft (i.e., translate along the longitudinal axis 105)” against a resilient return member Para 0022: “The piston 122 is hydraulically biased in the direction indicated by arrow 126, thus urging the coupling halves 106 and 108 towards one an other”,
wherein the monitor comprises:
a sensor configured to measure an axial movement of the inlet member caused by the torque transmitted by the reduction gearing Para 0023: “The resulting movement, i.e., the change in coupler spacing D.sub.2-D.sub.1, is generally proportional to the amount of torque transmitted between the shafts 102 and 104 by the coupling 100”; the axial movement being measured by the pressure in the hydraulic chamber 130 (Para 0024), and
a calculator configured to estimate a torque Para 0024: “Accordingly, by measuring the pressure of the hydraulic fluid in the hydraulic chamber 130, the torque transmitted between the shafts 102 and 104 by the coupling 100 can be determined” associated with the axial movement of the inlet member and to generate a warning in response to detecting an increase of the torque beyond a threshold Para 0024: “Signals from the gauge 134 or transducer may be displayed to the operator, e.g., by means of a properly calibrated display, or they can be used as inputs to a drive control system or torque limiting system”.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bucheton by including a torque sensor on the gearing for estimating a torque based on the axial movement of an inlet member as disclosed by Mundis. One of ordinary skill in the art would have been motivated to make this modification to “prevent the overloading of some component of the equipment” (Mundis: Para 0002).
For claim 7, Bucheton as modified discloses the aircraft undercarriage according to claim 6, but fails to discloses that the monitor means comprises a torque measurement means for measuring a torque transmitted by the reduction gearing.
However, However, Mundis teaches a monitor means comprises a torque measurement means for measuring a torque Para 0024: “Accordingly, by measuring the pressure of the hydraulic fluid in the hydraulic chamber 130, the torque transmitted between the shafts 102 and 104 by the coupling 100 can be determined”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bucheton by including a torque sensor on the gearing for estimating a torque as disclosed by Mundis. One of ordinary skill in the art would have been motivated to make this modification to “prevent the overloading of some component of the equipment” (Mundis: Para 0002).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucheton, Elliot, and Mundis as above, further in view of Morselli (US 20150292612 A1).
For claim 4, Bucheton as modified discloses the aircraft undercarriage according to claim 3, but fails to disclose that the sensor is an eddy current sensor. Mundis does teach that various sensors may be readily interchanged for the purposed of measuring the axial movement for torque estimation Para 0025: “This deformation is detected electrically and produces an electrical signal proportional to the torque that is sent via wire 414 to a control unit or display”…” other types of electronic load cells may be used as long as the cell's deformation can be calibrated to reflect axial movement”.
	However, Morselli teaches a torque sensor which is an eddy current sensor Para 0023: “Sensor 62 may be any one of a number of sensors that determines displacement. Preferably, it may be of the eddy current type of sensor”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bucheton as modifies by using an eddy current sensor to monitor the axial movement as disclosed by Morselli. One of ordinary skill in the art would have been motivated to make this modification to provide an electrical sensor which may be lighter and more reliable and would provide direction communication with a control system and display unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647